EXHIBIT 10.1

 

EXECUTION VERSION

 

 

 

LIBERTY GLOBAL, INC.,

UNITEDGLOBALCOM, INC.

AND

THE BANK OF NEW YORK

as Trustee

 

 

SECOND SUPPLEMENTAL INDENTURE

 

Dated as of June 15, 2005

 

to

 

INDENTURE

 

Dated as of April 6, 2004

 

1¾% Convertible Senior Notes Due April 15, 2024

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINED TERMS

 

 

 

 

ARTICLE II AMENDMENTS

 

 

 

 

Section 2.1

Concerning Definitions

 

Section 2.2

Concerning Conversion

 

Section 2.3

Concerning Option to Require Purchase

 

Section 2.4

Concerning Form of Securities

 

 

 

 

ARTICLE III CONCERNING UGC MERGER

 

 

 

 

Section 3.1

Representations Concerning the UGC Merger

 

Section 3.2

Officers’ Certificate and Opinion of Counsel

 

 

 

 

ARTICLE IV CONCERNING THE TRUSTEE

 

 

 

 

Section 4.1

Terms and Conditions

 

Section 4.2

No Responsibility

 

 

 

 

ARTICLE V EFFECTIVE TIME; EFFECT OF EXECUTION AND DELIVERY

 

 

 

 

ARTICLE VI OBLIGATIONS UNDER THE INDENTURE

 

 

 

 

ARTICLE VII MISCELLANEOUS PROVISIONS

 

 

 

 

Section 7.1

Headings Descriptive

 

Section 7.2

Rights and Obligations of the Trustee

 

Section 7.3

Successors and Assigns

 

Section 7.4

Separability Clause

 

Section 7.5

Counterparts

 

Section 7.6

Governing Law

 

Section 7.7

Conflict with Trust Indenture Act

 

 

i

--------------------------------------------------------------------------------


 

SECOND SUPPLEMENTAL INDENTURE, dated as of June 15, 2005 (this “Second
Supplemental Indenture”), among LIBERTY GLOBAL, INC., a Delaware corporation
(“Liberty Global”), having its principal office at 12300 Liberty Boulevard,
Englewood, Colorado 80112, UNITEDGLOBALCOM, INC., a Delaware corporation (herein
called the “Company”), having its principal office at 4643 South Ulster Street,
Suite 1300, Denver, Colorado 80237, and THE BANK OF NEW YORK, a New York banking
corporation, as Trustee (herein called the “Trustee”).

 

WITNESSETH:

 

WHEREAS, the Company has executed and delivered to the Trustee that certain
Indenture, dated as of April 6, 2004 (the “Original Indenture”), pursuant to
which the Company’s 1¾% Convertible Senior Notes due April 15, 2024 in the
principal amount of €500,000,000 were issued;

 

WHEREAS, the Company has executed and delivered to the Trustee that certain
First Supplemental Indenture, dated as of May 24, 2005 (the “First Supplemental
Indenture”), pursuant to which, among other things, the Original Indenture was
amended and supplemented in accordance with the terms thereof (such Original
Indenture as amended and supplemented by the First Supplemental Indenture is
herein called the “First Amended Indenture”);

 

WHEREAS, subject to and in compliance with the terms of the First Amended
Indenture, a Holder of a Security, at such Holder’s option during the periods
specified in the First Amended Indenture and the Securities, could convert the
principal amount of such Holder’s Security into, at the Company’s option, either
(i) shares of Class A Common Stock of the Company, (ii) cash in euro or (iii) a
combination of cash and such shares;

 

WHEREAS, at the Second Supplemental Indenture Effective Time (as such term is
defined in Article V hereof), pursuant to an Agreement and Plan of Merger, dated
January 17, 2005 (the “Merger Agreement”), among Liberty Global (f/k/a New
Cheetah, Inc.), Liberty Media International, Inc., a Delaware corporation
(“LMI”), the Company, Cheetah Acquisition Corp. and Tiger Global Acquisition
Corp., a Delaware corporation (“UGC Merger Sub”), among other things, UGC Merger
Sub will be merged with and into the Company (the “UGC Merger”), with the
Company to be the surviving corporation, and in connection with and at the
Effective Time (as such term is defined in the Merger Agreement) of the UGC
Merger, the Company will become a wholly-owned subsidiary of Liberty Global, and
the separate existence of UGC Merger Sub will cease;

 

WHEREAS, under the Merger Agreement, holders of shares of Class A Common Stock,
other than LMI and its wholly owned subsidiaries, are being provided the right
to elect to receive in the UGC Merger, in exchange for each of their shares of
Class A Common Stock, either (i) 0.2155 of a share of Series A common stock, par
value $.01 per share (the “Series A Common Stock”), of Liberty Global (plus cash
in lieu of any fractional share interest) or (ii) U.S. $9.58 in cash, without
interest (subject to proration on the terms set forth in the Merger Agreement),
with each non-electing stockholder (a “Non-Electing Stockholder”) receiving
0.2155 of a share of Series A Common Stock (plus cash for any fractional share
interest) for each share of Class A

 

--------------------------------------------------------------------------------


 

Common Stock held by them at the Effective Time (as such term is defined in the
Merger Agreement);

 

WHEREAS, Section 12.12 of the First Amended Indenture provides that in the case
of any merger pursuant to which the Class A Common Stock is to be converted to
cash, securities or other property which includes cash, securities or other
property of another Entity, the Company and such other Entity shall execute with
the Trustee a supplemental indenture which shall contain (i) provisions
providing for each Security to be convertible into the kind and amount of cash,
securities or other property receivable upon such merger by the holder of a
number of shares of Class A Common Stock issuable upon conversion of such
Security immediately prior to such merger, assuming such holder of Class A
Common Stock was a Non-Electing Holder and (ii) such additional provisions to
protect the interests of the Holders of the Securities as the Board of Directors
of the Company shall reasonably consider necessary; and

 

WHEREAS, the Company and Liberty Global are entering into this Second
Supplemental Indenture with the Trustee in compliance with Sections 9.1 and
12.12 of the First Amended Indenture;

 

NOW, THEREFORE, each party agrees as follows for the benefit of each of the
other parties to this Second Supplemental Indenture and for the equal and
ratable benefit of the Holders of the Securities:

 


ARTICLE I
DEFINED TERMS

 

All capitalized terms that are defined in this Second Supplemental Indenture
shall have the meanings assigned to them herein.  All capitalized terms used in
this Second Supplemental Indenture that are not otherwise defined in this Second
Supplemental Indenture have the meanings assigned thereto in the First Amended
Indenture.

 


ARTICLE II
AMENDMENTS

 

Section 2.1             Concerning Definitions.

 


(A)           FOR ALL PURPOSES OF THE INDENTURE, THIS SECOND SUPPLEMENTAL
INDENTURE AND THE SECURITIES, THE DEFINITIONS OF THE FOLLOWING TERMS SET FORTH
IN SECTION 1.1 OF THE FIRST AMENDED INDENTURE ARE AMENDED AND RESTATED TO READ
IN FULL AS FOLLOWS:

 

“Conversion Price” has the meaning specified in the Securities, as adjusted from
time to time in accordance with this Indenture.  As of the Second Supplemental
Indenture Effective Time, the Conversion Price specified in the Securities is
adjusted to €45.2719 per share in accordance with Section 12.12, and shall
remain €45.2719 per share until adjusted in accordance with this Indenture.

 

2

--------------------------------------------------------------------------------


 

“Event Record Date,” for purposes of Article Twelve, means, with respect to any
dividend, distribution, issuance or other transaction or event in which the
holders of Series A Common Stock have the right to receive any cash, securities
or other property or in which the Series A Common Stock (or other applicable
security) is exchanged for or converted into any combination of cash, securities
or other property, the date fixed for determination of stockholders entitled to
receive such cash, securities or other property (whether such date is fixed by
the Board of Directors of Liberty Global or by statute, contract or otherwise).

 

“Indenture” means this instrument as originally executed, as supplemented and
amended by the First Supplemental Indenture and the Second Supplemental
Indenture, and as it may from time to time be supplemented or amended by one or
more other indentures supplemental hereto entered into pursuant to the
applicable provisions hereof.

 

“Trading Day” means a day during which trading in securities generally occurs on
the Nasdaq National Market (or, if the Series A Common Stock is not quoted on
the Nasdaq National Market, on the principal other market on which the Series A
Common Stock is then traded), other than a day on which a material suspension of
or limitation on trading is imposed that affects either the Nasdaq National
Market (or, if applicable, such other market) in its entirety or only the shares
of Series A Common Stock (by reason of movements in price exceeding limits
permitted by the relevant market on which the shares are traded or otherwise) or
on which the Nasdaq National Market (or, if applicable, such other market)
cannot clear the transfer of shares of Series A Common Stock due to an event
beyond Liberty Global’s control.

 

“Volume Weighted Average Price” of one share of Series A Common Stock on any
Trading Day means the volume weighted average price of one share of Series A
Common Stock as displayed under the heading “Bloomberg VWAP” on Bloomberg Page
LBTYA <equity> AQR in respect of the period from 9:30 a.m. to 4:00 p.m. (New
York City time) on that Trading Day (or if such volume weighted average price is
not available, the market value of one share of Series A Common Stock on such
Trading Day as the Company determines in good faith using a volume weighted
method).

 

3

--------------------------------------------------------------------------------


 


(B)           FOR ALL PURPOSES OF THE INDENTURE AND THE SECURITIES, SECTION 1.1
OF THE FIRST AMENDED INDENTURE IS AMENDED BY ADDING THE FOLLOWING DEFINED TERMS:

 

“First Supplemental Indenture” means the First Supplemental Indenture, dated as
of May 24, 2005, between the Company and the Trustee.

 

“Liberty Global” means Liberty Global, Inc., a Delaware corporation, until a
successor Person shall have become such whether by consolidation or merger of
Liberty Global, Inc. with, or sale, lease, conveyance or transfer of all or
substantially all of Liberty Global, Inc.’s assets to, another Person, and
thereafter “Liberty Global” shall mean such successor Person.

 

“Second Supplemental Indenture” means the Second Supplemental Indenture, dated
as of June 15, 2005, among Liberty Global, the Company and the Trustee.

 

“Second Supplemental Indenture Effective Time” means the Second Supplemental
Indenture Effective Time as such term is defined in Article V of the Second
Supplemental Indenture.

 

“Series A Common Stock” means the Series A common stock, par value $.01 per
share, of Liberty Global, as it exists on the date of the Second Supplemental
Indenture and any shares of any class or classes of capital stock of Liberty
Global resulting from any reclassification or reclassifications thereof and
which have no preference in respect of dividends or of amounts payable in the
event of any voluntary or involuntary liquidation, dissolution or winding-up of
Liberty Global and which are not subject to redemption by Liberty Global;
provided, however, that if at any time there shall be more than one such
resulting class, the shares of each such class then so issuable on conversion or
purchase of Securities shall be substantially in the proportion which the total
number of shares of such class resulting from all such reclassifications bears
to the total number of shares of all such classes resulting from all such
reclassifications.

 


(C)           EXCEPT FOR THE REFERENCE TO CLASS A COMMON STOCK IN
SECTION 12.5(A)(5)(A)(II) OF THE FIRST AMENDED INDENTURE, ALL REFERENCES TO
“CLASS A COMMON STOCK” IN THE FIRST AMENDED INDENTURE, INCLUDING ALL EXHIBITS
ATTACHED THERETO, WHICH IN ACCORDANCE WITH SECTION 1.14 OF THE FIRST AMENDED
INDENTURE ARE PART THEREOF, SHALL BE DEEMED TO BE DELETED AND THE TERM “SERIES A
COMMON STOCK” SHALL BE DEEMED TO BE SUBSTITUTED THEREFOR.


 


(D)           FOR AVOIDANCE OF DOUBT, THE TERMS “COMPANY” AND “TRUSTEE” AS SET
FORTH IN SECTION 1.1 OF THE FIRST AMENDED INDENTURE ARE NOT AMENDED BY THIS
SECOND SUPPLEMENTAL INDENTURE.

 

4

--------------------------------------------------------------------------------


 

Section 2.2             Concerning Conversion.

 


(A)           LIBERTY GLOBAL HEREBY EXPRESSLY AGREES TO BECOME A CO-OBLIGOR WITH
THE COMPANY WITH RESPECT TO THE CONVERSION OBLIGATION UNDER THE INDENTURE;
PROVIDED, THAT LIBERTY GLOBAL SHALL NOT HAVE ANY RESPONSIBILITIES OR OBLIGATIONS
AS TO THE CONVERSION OBLIGATION, OR HAVE ANY OTHER OBLIGATIONS OR
RESPONSIBILITIES UNDER THE INDENTURE, EXCEPT TO THE EXTENT EXPRESSLY SET FORTH
IN THIS SECOND SUPPLEMENTAL INDENTURE.


 


(B)           ARTICLE TWELVE OF THE FIRST AMENDED INDENTURE IS AMENDED AS
FOLLOWS:


 

(1)           SECTION 12.1(A)(4) OF THE FIRST AMENDED INDENTURE IS AMENDED BY
DELETING THE FIRST TWO REFERENCES THEREIN TO THE TERM “THE COMPANY” AND
SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”

 

(2)           SECTION 12.1(A)(5) OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

(5)(A)(i) on or prior to January 16, 2005 and on or after the Second
Supplemental Indenture Effective Time, Liberty Global became or becomes a party
to a consolidation, merger, binding share exchange or sale of all or
substantially all of its assets, in each case, pursuant to which the Series A
Common Stock would be converted into cash, securities or other property unless
at least 90% of the consideration (excluding cash payments for fractional share
interests and cash payments pursuant to dissenters’ rights) in such transaction
consists of Common Stock, American Depositary Shares or other certificates
representing Equity Interests traded on a United States national securities
exchange or quoted on the Nasdaq Stock Market, or will be so traded or quoted
when issued or exchanged in connection with such transaction, and as a result of
such transaction or transactions the Securities become convertible into such
publicly traded securities or (ii) on or after January 17, 2005 and on or prior
to June 29, 2005, the Company became or becomes a party to a consolidation,
merger, binding share exchange or sale of all or substantially all of its
assets, in each case, pursuant to which the Class A Common Stock could be
converted into cash, securities or other property and (B) the Holder has
surrendered the Holder’s Securities for conversion within the time period
specified in Section 12.1(b)(4).

 

(3)           THE FIRST TWO SENTENCES OF SECTION 12.1(B)(3) OF THE FIRST AMENDED
INDENTURE ARE AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

In the case of a distribution described under Section 12.1(a)(4), Liberty Global
or the Company shall notify Holders of Securities at least 20 days prior to the
earlier of the Event Record Date and the Ex-Dividend Date for such distribution
(the “Distribution

 

5

--------------------------------------------------------------------------------


 

Notice”). After Liberty Global or the Company has given the Distribution Notice,
Holders may surrender their Securities for conversion, in whole or in part, at
any time until the close of business on the earlier of the Business Day
immediately prior to the Event Record Date and the date of Liberty Global’s
announcement that such distribution will not take place.

 

(4)           THE FIRST TWO SENTENCES OF SECTION 12.1(B)(4) OF THE FIRST AMENDED
INDENTURE ARE AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

In the case of a transaction described under Section 12.1(a)(5), Liberty Global
or the Company will notify Holders at least 20 days prior to the anticipated
effective date of such transaction (the “Merger Notice”). After Liberty Global
or the Company has given the Merger Notice, Holders may surrender Securities for
conversion at any time from and after the open of business on the day 15 days
prior to the anticipated effective date of the transaction until the close of
business on the earlier of the effective date of the transaction and the date of
Liberty Global’s announcement that the transaction will not take place.

 

(5)           THE FIRST SENTENCE OF SECTION 12.2(A) OF THE FIRST AMENDED
INDENTURE IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

In order to exercise the conversion right with respect to any interest in
Securities represented by Global Securities, Participants of the Clearing
Systems shall complete the appropriate instruction form for conversion pursuant
to the Common Depositary’s book-entry conversion program, furnish appropriate
endorsements and transfer documents if required by Liberty Global, the Company,
the Trustee or the Conversion Agent, and pay the funds, if any, required by this
Section 12.2 and any transfer taxes if required pursuant to Section 12.7.

 

(6)           SECTION 12.2(A)(3) OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

(3)           furnish appropriate endorsement and transfer documents if required
by Liberty Global or the Company;

 

(7)           THE SECOND SENTENCE OF THE PARAGRAPH NEXT FOLLOWING CLAUSE (4) OF
SECTION 12.2(A) OF THE FIRST AMENDED INDENTURE IS AMENDED AND RESTATED TO READ
IN FULL AS FOLLOWS:

 

All such Securities surrendered for conversion shall, unless the shares issuable
on conversion are to be issued in the same name as the Holder of such
Securities, be duly endorsed by, or be accompanied by instruments of transfer in
form satisfactory to

 

6

--------------------------------------------------------------------------------


 

Liberty Global or the Company duly executed by, the Holder or the Holder’s duly
authorized attorney.

 

(8)           SECTION 12.3(A)(1) OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

If the Company elects to satisfy the Conversion Obligation entirely in shares of
Series A Common Stock, then Liberty Global shall issue and the Company shall
deliver to the Holder a number of shares of Series A Common Stock equal to the
aggregate principal amount of the Securities to which the Holder has exercised
the Holder’s conversion privilege pursuant to this Article divided by the
Conversion Price on the Conversion Date (“Share Settlement”).

 

(9)           THE FIRST SENTENCE OF SECTION 12.3(C) OF THE FIRST AMENDED
INDENTURE IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

Subject to compliance with any restrictions on transfer, if shares of Series A
Common Stock are issuable on conversion and are to be issued in a name other
than that of the Holder (as if such transfer were a transfer of the Securities
(or portion thereof) so converted), Liberty Global shall issue and the Company
shall deliver to such Holder at the office of the Conversion Agent, a
certificate or certificates for the number of full shares of Series A Common
Stock issuable upon the conversion of such Securities or portion thereof in
accordance with the provisions of this Article (unless the Holder holds
Securities in book-entry form with the Clearing Systems, then the shares of
Series A Common Stock shall be delivered in accordance with the customary
practices of the Clearing Systems) and the Company shall deliver a check or cash
in respect of any fractional interest in respect of a share of Series A Common
Stock arising upon such conversion, as provided in Section 12.4.

 

(10)         THE SECOND PARAGRAPH OF SECTION 12.3(C) OF THE FIRST AMENDED
INDENTURE IS AMENDED BY DELETING ALL REFERENCES THEREIN TO THE TERM “THE
COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”

 

(11)         SECTION 12.3(D) OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

(d)           Except as otherwise provided in Section 12.5, neither Liberty
Global nor the Company shall make any payment or other adjustment for dividends
on any Series A Common Stock issued upon conversion of the Securities.

 

7

--------------------------------------------------------------------------------


 

(12)         THE FIRST SENTENCE OF SECTION 12.4 OF THE FIRST AMENDED INDENTURE
IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

Liberty Global will not issue, and the Company will not deliver, fractional
shares of Series A Common Stock upon conversion of Securities.

 

(13)         SECTIONS 12.5(A) AND 12.5(B) AND THE FIRST PARAGRAPH OF
SECTION 12.5(C) OF THE FIRST AMENDED INDENTURE ARE AMENDED BY DELETING ALL
REFERENCES THEREIN TO THE TERM “THE COMPANY” AND SUBSTITUTING THEREFOR THE TERM
“LIBERTY GLOBAL.”

 

(14)         THE FIRST SENTENCE OF SECTION 12.5(D)(1) (BUT NOT CLAUSE
(A) THEREOF) AND THE FIRST SENTENCE OF SECTION 12.5(D)(2) OF THE FIRST AMENDED
INDENTURE ARE AMENDED BY DELETING ALL REFERENCES THEREIN TO THE TERM “THE
COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”

 

(15)         THE FIRST SENTENCE OF SECTION 12.5(F) OF THE FIRST AMENDED
INDENTURE IS AMENDED BY DELETING THE FIRST REFERENCE THEREIN TO THE TERM “THE
COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL,” AND THE THIRD
SENTENCE OF SECTION 12.5(F) OF THE FIRST AMENDED INDENTURE IS AMENDED BY
DELETING ALL REFERENCES THEREIN TO THE TERM “THE COMPANY” AND SUBSTITUTING
THEREFOR THE TERM “LIBERTY GLOBAL.”

 

(16)         SECTION 12.5(G)(4) OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

(4)           In any case in which this Section 12.5 provides that an adjustment
shall become effective immediately after an Event Record Date for an event, the
Company may defer until the occurrence of such event (A) Liberty Global issuing
and the Company delivering to the Holder of any Securities converted after such
Event Record Date and before the occurrence of such event the additional shares
of Series A Common Stock issuable upon such conversion by reason of the
adjustment required by such event over and above the Series A Common Stock
issuable upon such conversion before giving effect to such adjustment and
(B) the Company paying to such Holder any amount in cash in lieu of any fraction
pursuant to Section 12.4.

 

(17)         SECTIONS 12.5(G)(5), 12.6(C) AND 12.8 OF THE FIRST AMENDED
INDENTURE ARE AMENDED BY DELETING ALL REFERENCES THEREIN TO THE TERM “THE
COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”  THE
SECTION HEADING FOR SECTION 12.8 AND THE CORRESPONDING REFERENCE IN THE TABLE OF
CONTENTS OF THE FIRST AMENDED INDENTURE ARE AMENDED BY DELETING THE REFERENCES
THEREIN TO THE TERM “COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY
GLOBAL.”

 

(18)         SECTION 12.10 OF THE FIRST AMENDED INDENTURE IS AMENDED BY DELETING
THE TERM “COMPANY’S” (IMMEDIATELY PRECEDING THE TERM “CONVERSION OBLIGATION”)
THEREFROM.

 

8

--------------------------------------------------------------------------------


 

(19)         CLAUSES (A), (B), (C) AND (D) OF SECTION 12.11 (BUT NOT THE
PARAGRAPH IMMEDIATELY SUCCEEDING CLAUSE (D)) OF THE FIRST AMENDED INDENTURE ARE
AMENDED BY DELETING ALL REFERENCES THEREIN TO THE TERM “THE COMPANY” AND
SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”

 

(20)         SECTION 12.12 OF THE FIRST AMENDED INDENTURE IS AMENDED AND
RESTATED TO READ IN FULL AS FOLLOWS:

 

Section 12.12 Effect of Reclassification, Consolidation, Merger or Sale on
Conversion Right.  In case of:

 

(a)           any reclassification or change of shares of Series A Common Stock
issuable upon conversion of the Securities (other than a change in par value, or
from par value to no par value, or from no par value to par value, or as a
result of a subdivision or combination, or any other change for which an
adjustment is provided in Section 12.5(b));

 

(b)           any consolidation, merger or binding share exchange to which
Liberty Global is a party other than a merger in which Liberty Global is the
continuing Entity and which does not result in any reclassification of, or
change (other than in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination, or any
other change for which an adjustment is provided in Section 12.5(b)) in
outstanding shares of Series A Common Stock; or

 

(c)           any sale or conveyance of all or substantially all of the assets
of Liberty Global,

 

in each case, pursuant to which the Series A Common Stock is converted to cash,
securities or other property; then (1) from and after the effective time of such
reclassification, change, consolidation, merger, binding share exchange or sale,
the right to convert the Securities into Series A Common Stock shall be changed
into the right to convert the Securities into the kind and amount of cash,
securities or other property that the Holders would have received if they had
converted their Securities immediately prior to such reclassification, change,
consolidation, merger, binding share exchange or sale and (2) the Company and
Liberty Global or the successor or purchasing Entity, as the case may be, shall
execute with the Trustee a supplemental indenture providing that such Securities
shall be convertible into the kind and amount of cash, securities or other
property receivable upon such reclassification, change, consolidation, merger,
binding share exchange or sale by holders of a number of shares of Series A
Common Stock issuable upon conversion of their Securities

 

9

--------------------------------------------------------------------------------


 

immediately prior to such reclassification, change, consolidation, merger,
binding share exchange or sale, assuming such holder of Series A Common Stock
did not exercise his rights of election, if any, as to the kind or amount of
cash, securities or other property receivable upon such reclassification,
change, consolidation, merger, binding share exchange or sale (provided, that if
the kind or amount of cash, securities or other property receivable upon such
reclassification, change, consolidation, merger, binding share exchange or sale
is not the same for each share of Series A Common Stock in respect of which such
rights of election shall not have been exercised (“nonelecting share”), then for
the purposes of this Section 12.12, the kind and amount of cash, securities or
other property receivable upon such reclassification, change, consolidation,
merger, binding share exchange or sale for each non-electing share shall be
deemed to be the kind and amount so receivable per share by a plurality of
non-electing shares). Such supplemental indenture shall provide for adjustments
which shall be as nearly equivalent as may be practicable to the adjustments
provided for in this Article.  If, in the case of any such reclassification,
change, consolidation, merger, binding share exchange or sale, the cash,
securities or other property receivable thereupon by a holder of Series A Common
Stock includes cash, securities or other property of an Entity other than the
successor or purchasing Entity, as the case may be, in such reclassification,
change, consolidation, merger, binding share exchange or sale, then such
supplemental indenture shall also be executed by such other Entity and shall
contain such additional provisions to protect the interests of the Holders of
the Securities as the Board of Directors of the Company shall reasonably
consider necessary by reason of the foregoing.

 

In the event a supplemental indenture shall be executed pursuant to this
Section 12.12, the Company shall promptly file with the Trustee (1) an Officers’
Certificate briefly stating the reasons therefor, the kind or amount of cash,
securities or other property receivable by Holders of the Securities upon the
conversion of their Securities after any such reclassification, change,
consolidation, merger, binding share exchange or sale, any adjustment to be made
with respect thereto and that all conditions precedent have been complied with
and (2) an Opinion of Counsel that all conditions precedent in respect thereto
have been complied with.  The Company shall cause notice of the execution of
such supplemental indenture to be mailed to each Holder, in the manner provided
in Section 1.5, within 20 days after execution thereof. Failure to deliver such
notice shall not affect the legality or validity of such supplemental indenture.
The above provisions of this Section 12.12 shall similarly apply to successive
reclassifications,

 

10

--------------------------------------------------------------------------------


 

changes, consolidations, mergers, binding share exchanges and sales. If this
Section 12.12 applies to any event or occurrence, Section 12.5 shall not apply.

 

(21)         THE FIRST SENTENCE OF THE FIRST PARAGRAPH OF SECTION 12.13 OF THE
FIRST AMENDED INDENTURE IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:

 

The Trustee or any other Conversion Agent shall have no duty to determine when
an adjustment under this Article should be made, how it should be made or what
such adjustment should be, but may accept as conclusive evidence of that fact or
the correctness of any such adjustment, and shall be protected in relying upon,
an Officers’ Certificate including the Officers’ Certificate with respect
thereto which the Company is obligated to file with the Trustee and the
Conversion Agent pursuant to Section 12.12.

 

Section 2.3             Concerning Option to Require Purchase.

 


(A)           THE FIRST SENTENCE OF SECTION 13.3(D) OF THE FIRST AMENDED
INDENTURE IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:


 

Subject to compliance with any restrictions on transfer, if shares of Series A
Common Stock are issued in respect of the payment of the Change of Control
Purchase Price and are to be issued in a name other than that of the Holder (as
if such transfer were a transfer of the Securities (or portion thereof) so
purchased), Liberty Global shall issue and the Company shall deliver to such
Holder at the office of the Paying Agent or the office or agency referred to in
Section 10.2, a certificate or certificates for the number of full shares of
Series A Common Stock issuable upon the purchase of such Securities or portion
thereof in accordance with the provisions of this Article (unless the Holder
holds Securities in book-entry form with the Clearing Systems, then the shares
of Series A Common Stock shall be delivered in accordance with the customary
practices of the Clearing Systems) and the Company shall deliver a check or cash
in respect of any fractional interest in respect of a share of Series A Common
Stock arising upon such purchase, as provided in Section 13.6.

 


(B)           THE SECOND PARAGRAPH OF SECTION 13.3(D) OF THE FIRST AMENDED
INDENTURE IS AMENDED BY DELETING THE SECOND AND THIRD REFERENCES THEREIN TO THE
TERM “THE COMPANY” AND SUBSTITUTING THEREFOR THE TERM “LIBERTY GLOBAL.”


 


(C)           THE FIRST SENTENCE OF SECTION 13.3(F)(2) OF THE FIRST AMENDED
INDENTURE IS AMENDED BY DELETING THE TERM “THE COMPANY” THEREIN AND SUBSTITUTING
THEREFOR THE TERM “LIBERTY GLOBAL.”

 

11

--------------------------------------------------------------------------------


 


(D)           THE FIRST SENTENCE OF SECTION 13.6 OF THE FIRST AMENDED INDENTURE
IS AMENDED AND RESTATED TO READ IN FULL AS FOLLOWS:


 

Liberty Global will not issue and the Company will not deliver fractional shares
of Series A Common Stock in payment of the Change of Control Purchase Price.

 

Section 2.4             Concerning Form of Securities.

 

The first sentence of paragraph 4 of the Form of Securities attached as
Exhibit A to the First Amended Indenture is amended and restated to read in full
as follows:

 

The Company issued the Securities under an Indenture, dated as of April 6, 2004,
between the Company and the Trustee (such Indenture as it may from time to time
be supplemented or amended, including without limitation pursuant to the First
Supplemental Indenture and the Second Supplemental Indenture, the “Indenture”).

 


ARTICLE III
CONCERNING UGC MERGER

 

Section 3.1             Representations Concerning the UGC Merger.

 

The Company hereby represents that it is the continuing entity and that no
Default or Event of Default exists or shall occur immediately after giving
effect to the UGC Merger.

 

Section 3.2             Officers’ Certificate and Opinion of Counsel.

 

Concurrently with the execution and delivery of this Second Supplemental
Indenture, the Company has delivered to the Trustee an Officers’ Certificate and
an Opinion of Counsel as required by Sections 8.1, 9.3 and 12.12 of the First
Amended Indenture.

 


ARTICLE IV
CONCERNING THE TRUSTEE

 

Section 4.1             Terms and Conditions.

 

The Trustee accepts this Second Supplemental Indenture and agrees to perform the
duties of the Trustee upon the terms and conditions set forth herein and in the
First Amended Indenture, as modified by this Second Supplemental Indenture.

 

Section 4.2             No Responsibility.

 

The Trustee makes no undertaking or representations in respect of, and shall not
be responsible in any manner whatsoever for and in respect of, the validity or
sufficiency of this Second Supplemental Indenture or the proper authorization or
the due execution hereof by

 

12

--------------------------------------------------------------------------------


 

Liberty Global or the Company or for or in respect of the recitals and
statements contained herein, all of which recitals and statements are made
solely by the Company, as the case may be.

 


ARTICLE V
EFFECTIVE TIME; EFFECT OF EXECUTION AND DELIVERY

 

Notwithstanding the execution and delivery of this Second Supplemental Indenture
on the date hereof, the amendments to the First Amended Indenture set forth in
Article II of this Second Supplemental Indenture shall not become effective
unless and until the Effective Time (as such term is defined in the Merger
Agreement) of the UGC Merger occurs (the date and time of such Effective Time is
herein called the “Second Supplemental Indenture Effective Time”).  From and
after the Second Supplemental Indenture Effective Time and without any further
notice or action on the part of Liberty Global, the Company, the Trustee, any
Holder or any other Person, (i) the First Amended Indenture shall be deemed to
be modified in accordance with the amendments set forth in Article II of this
Second Supplemental Indenture, (ii) this Second Supplemental Indenture shall
form a part of the Indenture for all purposes, (iii) except as expressly
modified by this Second Supplemental Indenture, the First Amended Indenture
shall continue in full force and effect, (iv) the Securities shall continue to
be governed by the First Amended Indenture, as modified by this Second
Supplemental Indenture and (v) every Holder of Securities heretofore or
hereafter authenticated and delivered shall be bound by the First Amended
Indenture, as modified by this Second Supplemental Indenture.  Without limiting
the generality of the foregoing, each outstanding Security shall be deemed
modified and amended as set forth in the First Amended Indenture, as modified by
this Second Supplemental Indenture.

 


ARTICLE VI
OBLIGATIONS UNDER THE INDENTURE


 

Notwithstanding anything to the contrary in the First Amended Indenture, this
Second Supplemental Indenture or the First Amended Indenture, as modified by
this Second Supplemental Indenture, (i) all obligations for payment of principal
of, or premium, if any, interest, Liquidated Damages, if any, Change of Control
Purchase Price, Conversion Obligation, Put Price or Redemption Price due to be
paid on, the Securities shall remain solely the obligations of the Company and
(ii) any requirement to provide notices, make announcements or file documents
with the Trustee in Article Twelve or Thirteen of the First Amended Indenture,
as modified by this Second Supplemental Indenture, shall remain the
responsibility of the Company, and Liberty Global shall not be responsible for
such notices, announcements or filings.  Liberty Global has executed this Second
Supplemental Indenture only for the purpose of confirming its obligation to
issue Series A Common Stock upon the conversion of Securities as set forth
herein, and Liberty Global neither has nor assumes any obligations for payment
of principal of, or premium, if any, interest, Liquidated Damages, if any,
Change of Control Purchase Price, Conversion Obligation, Put Price or Redemption
Price due to be paid on, the Securities or any other obligations under the
Indenture, this Second Supplemental Indenture or the First Amended Indenture, as
modified by this Second Supplemental Indenture.

 

13

--------------------------------------------------------------------------------


 


ARTICLE VII
MISCELLANEOUS PROVISIONS

 

Section 7.1             Headings Descriptive.

 

The Article and Section headings in this Second Supplemental Indenture are for
convenience only and shall not affect the construction of this Second
Supplemental Indenture.

 

Section 7.2             Rights and Obligations of the Trustee.

 

All of the provisions of the First Amended Indenture with respect to the rights,
privileges, immunities, powers and duties of the Trustee shall be applicable in
respect of this Second Supplemental Indenture as fully and with the same effect
as if set forth herein in full.

 

Section 7.3             Successors and Assigns.

 

All covenants and agreements in this Second Supplemental Indenture by the
Company or Liberty Global shall bind its respective successors and assigns,
whether so expressed or not.

 

Section 7.4             Separability Clause.

 

In case any provision in this Second Supplemental Indenture shall be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

 

Section 7.5             Counterparts.

 

This Second Supplemental Indenture may be executed in any number of
counterparts, each of which shall be an original, but such counterparts shall
together constitute but one and the same instrument.

 

Section 7.6             Governing Law.

 

THIS SECOND SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW
AND NEW YORK CIVIL PRACTICE LAWS AND RULES 327(B), AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF LAW
PRINCIPLES.

 

Section 7.7             Conflict with Trust Indenture Act.

 

If any provision of this Second Supplemental Indenture limits, qualifies or
conflicts with any provision which is required or deemed to be included in this
Second Supplemental Indenture by any of the provisions of the Trust Indenture
Act, such provision or requirement of the Trust Indenture Act shall control.  If
any provision of this Second

 

14

--------------------------------------------------------------------------------


 

Supplemental Indenture modifies or excludes any provision of the Trust Indenture
Act that may be so modified or excluded, the latter provision shall be deemed to
apply to this Second Supplemental Indenture as so modified or excluded, as the
case may be.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Second Supplemental
Indenture to be duly executed all as of the day and year first above written.

 

 

LIBERTY GLOBAL, INC.

 

 

 

 

 

By:

/s/ Elizabeth M. Markowski

 

 

Name:

Elizabeth M. Markowski

 

Title:

Senior Vice President

 

 

 

 

 

 

 

UNITEDGLOBALCOM, INC.

 

 

 

 

 

 

By:

/s/ Michael T. Fries

 

 

Name:

Michael T. Fries

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

THE BANK OF NEW YORK

 

 

 

 

 

 

By:

/s/ Michael Pitfick

 

 

Name:

Michael Pitfick

 

Title:

Vice President

 

--------------------------------------------------------------------------------